Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments filed o 02/21/2022 have been fully considered and are made of record.
	a. Claims 1, 9-10, 12, 18, 22 and 26 have been amended.
	b. Claims 8 and 13 have been cancelled.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Powers (Reg. No. 68127) on 03/04/2022.

The application has been amended as follows: 

Claim 1. (Currently Amended) A sensor element for a potentiometric sensor, comprising:
a substrate; and
a potentiometric sensor layer disposed on the substrate, wherein the substrate has at least one area electrically conductively connected to the sensor layer,
wherein the at least one area of the substrate that is electrically conductively connected to the sensor layer comprises a mixed-conducting ceramic, wherein the mixed-conducting ceramic includes at least one base ceramic material and at least one mixed-valent oxide, and wherein the at least one mixed-valent oxide has a mass fraction of 25 to 90% in the ceramic such that the ceramic has both ion conductivity and electron conductivity while remaining mechanically stable when exposed to severe temperature fluctuations.


Claim 18. (Currently Amended) A method for producing a mixed-conducting ceramic body, the method comprising:
producing a slip mixture by mixing at least a first powder of a base material, a second powder of a mixed-valent oxide, and a binder system; 
forming a ceramic slip from the slip mixture; and 
firing the ceramic slip to form the mixed-conducting ceramic body, wherein the mixed-valent oxide has a mass fraction of 25 to 90% in the ceramic such that the ceramic has both ion conductivity and electron conductivity while remaining mechanically stable when exposed to severe temperature fluctuations.

Claim 22. (Currently Amended) A method for producing a sensor element for a potentiometric sensor, the method comprising:
applying a sensor layer to a region of a substrate that comprises a mixed-conducting ceramic, wherein the mixed-conducting ceramic includes at least one base ceramic material and at least one mixed-valent oxide, and wherein the at least one mixed-valent oxide has a mass fraction of 25 to 90% in the ceramic such that the ceramic has both ion conductivity and electron conductivity while remaining mechanically stable when exposed to severe temperature fluctuations; and
electrically contacting the region with an electrically conductive terminal lead.


Reason for Allowance
4.	Claims 1-7, 9-12 and 14-26 are allowed. Examiner’s reasons for allowance is following:

a)	 Applicant amended independent claims 1, 18 and 22 and overcome rejection. Applicant’s arguments filed on 02/21/2022 have been fully considered and are persuasive and none of the prior art fairly teaches or suggests limitation “wherein the mixed-conducting ceramic includes at least one base ceramic material and at least one mixed-valent oxide, and wherein the at least one mixed-valent oxide has a mass fraction of 25 to 90% in the ceramic such that the ceramic has both ion conductivity and electron conductivity while remaining mechanically stable when exposed to severe temperature fluctuations” of independent claims 1, 18 and 22. Therefore, rejection sent on Office Action on 11/22/2021 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 9 and 18: 
As to claims 1-7, 9-12 and 14-17 the present invention is direct to a sensor element for a potentiometric sensor, comprising: Independent claim 1 identifies the uniquely distinct features of “wherein the at least one area of the substrate that is electrically conductively connected to the sensor layer comprises a mixed-conducting ceramic, wherein the mixed-conducting ceramic includes at least one base ceramic material and at least one mixed-valent oxide, and wherein the at least one mixed-valent oxide has a mass fraction of 25 to 90% in the ceramic such that the ceramic has both ion conductivity and electron conductivity while remaining mechanically stable when exposed to severe temperature fluctuations”.
As to claims 18-21 the present invention is direct to a method for producing a mixed-conducting ceramic body, the method comprising: Independent claim 18 identifies the uniquely distinct features of “firing the ceramic slip to form the mixed-conducting ceramic body, wherein the mixed- valent oxide has a mass fraction of 25 to 90% in the ceramic such that the ceramic has both ion conductivity and electron conductivity while remaining mechanically stable when exposed to severe temperature fluctuations”.
As to claims 22-26 the present invention is direct to a method for producing a sensor element for a potentiometric sensor, the method comprising: Independent claim 22 identifies the uniquely distinct features of “applying a sensor layer to a region of a substrate that comprises a mixed-conducting ceramic, wherein the mixed- conducting ceramic includes at least one base ceramic material and at least one mixed-valent oxide, and wherein the at least one mixed-valent oxide has a mass fraction of 25 to 90% in the ceramic such that the ceramic has both ion conductivity and electron conductivity while remaining mechanically stable when exposed to severe temperature fluctuations”.
The closest prior art, Sorensen et al. (Pub NO. US 2004/0163949 A1), Horovitz et al. (Pub No. US 2008/0101434 A1), Dwyer et al. (Pub NO. US 2002/0068370 A1) teaches System and Method for Sensor Element, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  


/ALVARO E FORTICH/Primary Examiner, Art Unit 2867